Case: 20-11051     Document: 00516185606         Page: 1     Date Filed: 01/31/2022




              United States Court of Appeals
                   for the Fifth Circuit                         United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                  January 31, 2022
                                  No. 20-11051
                                                                   Lyle W. Cayce
                                Summary Calendar                        Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Jack Zimmerman,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 3:10-CR-27-1


   Before Davis, Jones, and Elrod, Circuit Judges.
   Per Curiam:*
          Jack Zimmerman, federal prisoner # 39657-177, appeals the district
   court’s denial of his motion for a sentence reduction and home confinement
   pursuant to 18 U.S.C. § 3582(c)(1)(A). Zimmerman has filed a motion for
   the appointment of counsel, and the Government has filed a motion for


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-11051       Document: 00516185606            Page: 2     Date Filed: 01/31/2022




                                       No. 20-11051


   summary affirmance or, in the alternative, for an extension of time to file a
   merits brief, asserting that the district court properly denied Zimmerman’s
   request for compassionate release because he conceded that he failed to
   exhaust his administrative remedies.           Because Zimmerman does not
   challenge the denial of his request for home confinement, he has abandoned
   review of that claim. See Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir.
   1993).
            A defendant may file a motion for compassionate release only “after
   the defendant has fully exhausted all administrative rights to appeal a failure
   of the Bureau of Prisons to bring a motion on the defendant’s behalf or the
   lapse of 30 days from the receipt of such a request by the warden of the
   defendant’s facility, whichever is earlier.”         18 U.S.C. § 3582(c)(1)(A).
   Because Zimmerman acknowledges that he did not request that the warden
   file a motion for compassionate release on his behalf until after the district
   court denied his request, his challenge to the district court’s determination
   that he failed to exhaust his administrative remedies is foreclosed. See United
   States v. Franco, 973 F.3d 465, 467 (5th Cir.), cert. denied, 141 S. Ct. 920
   (2020). Because current precedent provides a clear result, we forego further
   briefing. See United States v. Bailey, 924 F.3d 1289, 1290 (5th Cir. 2019).
   Zimmerman, however, does not concede that the issue is foreclosed, and thus
   we deny the motion for summary affirmance. See United States v. Lopez, 461
   F. App’x 372, 374 n.4 (5th Cir. 2012); 1 see also United States v. Houston, 625
   F.3d 871, 873 n.2 (5th Cir. 2010) (denying summary affirmance despite
   parties’ agreement issue was foreclosed because the case the parties relied on
   did not foreclose the issue).



            1
            Unpublished opinions issued after 1995 are not precedential, but they may be
   persuasive. See Ballard v. Burton, 444 F.3d 391, 401 & n.7 (5th Cir. 2006).




                                            2
Case: 20-11051     Document: 00516185606          Page: 3   Date Filed: 01/31/2022




                                   No. 20-11051


         Accordingly, the Government’s motion for summary affirmance or,
   alternatively, for an extension of time to file a merits brief is DENIED, the
   judgment of the district court is AFFIRMED, and the motion for the
   appointment of counsel is DENIED.




                                         3